Citation Nr: 0947662	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  03-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection of a low back disorder 
and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) originally on appeal from an October 2000 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

Notably, the Veteran's request to reopen his previously 
disallowed claim for service connection of a low back 
disorder was previously denied by the Board in February 2005, 
and the Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2007 
Order, the Court found that the Veteran had not been provided 
with proper notice with respect to his request to reopen the 
claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 
(2006), vacated the February 2005 decision, and remanded the 
case to the Board.  

In November 2008, the Board remanded the case with 
instructions that the RO ensure that all notification action 
required by 38 U.S.C.A. § 5103 and 5103A was accomplished 
and, thereafter, readjudicate the claim.  The record reveals 
that the Veteran was sent notice with respect to his new and 
material evidence claim in April 2009.  Although he was not 
provided with the definition of new and material evidence 
applicable to his claim (i.e., the version of 38 C.F.R. 
§ 3.156 in effect prior to August 2001), the Veteran was 
otherwise provided with proper notice with respect to his 
claim and it is reasonable to expect that the Veteran and his 
attorney are aware of the definition of new and material 
evidence applicable to the Veteran's claim, because it was 
previously discussed in the October 2000 rating decision and 
the vacated February 2005 Board decision.  The Veteran's 
claim was readjudicated in July 2009.  In view of the 
foregoing, the Board concludes that there has been 
substantial compliance with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Nonetheless, for reasons explained in greater detail below, 
the Board finds that additional evidentiary development is 
needed before proceeding to evaluate the Veteran's request to 
reopen his previously disallowed claim.  Consequently, the 
appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran when further 
action is required.

REMAND

As explained above, this case was previously remanded in 
November 2008 for issuance of further notice pursuant to a 
Court Order.  Unfortunately, however, a review of the record 
reveals that another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In the present case, there is evidence of record which 
indicates the Veteran is receiving disability benefits 
through the Social Security Administration (SSA) for his 
claimed low back disorder.  Specifically, an August 2005 VA 
treatment record reveals that the Veteran reported that he 
had been disabled since 1996 and was receiving SSA disability 
benefits for several medical problems, including his back, at 
that time.  However, the claims file does not contain any 
records from SSA and there is no indication that a request 
for such records has been made.  VA's duty to assist the 
Veteran particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2009).  
Therefore, because the Veteran's SSA records may contain 
pertinent information to this claim, VA is obligated to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992); see also Baker v. West, 11 Vet. App. 163, 169 
(1998).

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA all records related to 
the Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of any decisions or 
adjudications.  All negative responses 
should be properly documented in the claims 
file, to include preparing a memorandum of 
unavailability and following the procedures 
outlined in 38 C.F.R. § 3.159(e), if 
appropriate.

2.  After any additional notification and/or 
development deemed necessary is undertaken, 
the Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

